ANN WALSH BRADLEY, J.
¶ 30. {dissenting). I believe the seriousness of Attorney Schoenecker's admitted conduct warrants rejection of the stipulation of the parties. Although a three-year suspension is a severe sanction, I think that Attorney Schoenecker's conduct may merit a greater sanction.
*266¶ 31. Because I would reject the stipulation, appoint a referee to preside over this case, and allow the complaint to proceed through the disciplinary process, I respectfully dissent.
¶ 32. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this dissent.